April 29, 2015



CHARLES N. DRAPER,

Appellant, Pro Se                                   §      CAUSE NO. 03-14-00265-CV
                                                    §
V.                                                  §       IN THE THIRD COURT
                                                           OF APPEALS
GREG GUERNSEY,
IN HIS CAPACITY AS DIRECTOR OF                     §       at Austin, Texas
PLANNING AND DEVELOPMENT                           §
WATERSHED PROTECTION                               §
REVIEW DEPARTMENT,                                 §
AND CITY OF AUSTIN                                 §
                                                   §
Appellee.                                          §




                       IN RE PETITION FOR A WRIT OF MANDAMUS

                                                                                       ftECgA/r?
                                                                                       APR 2 9 2015

                                       Statement of the Case                        ^&f*MiWEALS
       In Re Appellant, Charles N. Draper brings forth a request for a Writof Mandamus in the above
mentioned cause of action, against Appellees. Appellees failed to properly follow State statues: Texas
LGC§43.002- Continuation of LandUse, and Texas LGC§245.00- Project, Torts §876, Tex. CRPC Rule
§101.0215(29)- Municipal Liability, Planning and Zoning by denying Appellant's valid Travis County

Flood Hazard Permit, thereby, adversely condemning Appellant's 'vested-rights' without adequate

compensation. The Relator has justiciable interest in the underling controversy. Terrazas v. Ramirez,

829 S.W. 2d 712,723 (Tex. 1991) Appellees' actions are the proximate cause of damages, therefore,
relator seeks relief, compliance, and economic damages for $10 million in from Appellees; through a
Writof Mandamus.
                              Judgment and Memorandum of Opinion


       The respondent, Honorable Justice Pemberton, presiding judge of the Third Court of Appeals,
Travis County, Texas issued the following Judgment, February 25th, 2015:

               "Having reviewed the record and parties' arguments, the Court holds that, there was a
reversible error in the district court's order. Therefore, we affirm in part, and we also reverse in part as
they apply to this case."

       Relator filed a petition for a Writof Mandamus in the Third Court of Appeals on April 29th,
2015. The panel to consider the petition consist of Justices Puryear, Justice Pemberton, and Justice
Bourland.

       Further stated in Memorandum Opinion issued February 25th, 2015:
      The court of appeals reversed the district court's dismissal because; "The district court granted
the motion and dismissed 'all claims and causes of action filed against [Guernsey] in this lawsuit'... [and
because], it awards relief beyond that properly authorized under subsection (a) or (e) of Section
101.106 of the Civil Practices and Remedies Code..."

       Gov't Code §24.011(3) Supervisory Writ- Section 8, Article 5 of the Constitution, and legislation
thereon, do not confer upon district court a supervisory control over justice courts, as was given by the
constitution of 1845 and 1869. Seele v. State (Civ. App 1892) 1 Tex. Civ. App. 495, 20 S.W. 946

       Gov't Code §24.011(5) Mandamus is a legal remedy, but it is governed to some extent by
equitable principles. Industrial Foundation of South v. Texas Indus. Ace. Bd. (Sup 1976) 540 S.W. 2d 688.

                                              PRAYER


       In Re Appellant, Draper request the Court enforce LGC §245, §43 and CPRC §15.011. "Draper
also seeks monetary damages - a total exceeding $10 million, in fact." The Court does not directly
address the $10 million damages in the Judgment; yet, Draper argued compliance under LGC §245.006
"enforcement through mandamus or declaratory or injunctive relief in Appellant's Original Brief.
Draper requests relief, under LGC §245 and §43, CPRC §15.011 recovery of interest real property,
remove encumbrances from title to real property, grant 'vested -rights', and recovery of damages to
real property, order the Appellees to pay $10 million damages, and other relief in the Writ of
Mandamus.


                                                                     Respectfully submitted,

                                                                     Charles N. Draper
CERTIFICATE OF SERVICE


 I HEREBY CERTIFY that on April 29, 2015, a true and correct copy of the foregoing Appellant's Petition
for Writ Mandamus, was sent by certified mail, return receipt request to Sandra Kim, Austin Law
                                  ,nd
Department, City Hall, 301 West 2na Street. P.O. Box1546, Austin, Texas 78767-1546

Sandra Kim, Assistant City Attorney
Law Department, City of Austin
                    ,nd ,
City Hall, 301 West 2no Street
P.O. Box 1546
Austin, Texas 78767-1546
(512) 974-2925




                                                     <3r~«...*^-
                                                    Charles N. Draper
                                                    In Re Appellant, Pro Se
                                                    6300 Highway 290 West
                                                    Austin, Texas 78735
                                                    Phone: 512.699.2199
                                                    Email: cd@teiasland.com